TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 21, 2015



                                       NO. 03-15-00107-CV


                      Suzanna Eckchum a/k/a Susan Eckhert, Appellant

                                                  v.

               The State of Texas for the Protection of Hal Ketchum, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               DISMISSED -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the order signed by the trial court on January 22, 2015. Having reviewed

the record, the Court agrees that this appeal should be consolidated into cause number 03-15-

00270-CV. Therefore, the Court consolidates these causes, transfers all the records and filings in

this cause number to 03-15-00270-CV and dismisses cause number 03-15-00107-CV. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.